United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3274
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Fidel Solorio-Tafolla,                  *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: February 13, 2003

                                  Filed: April 3, 2003
                                   ___________

Before LOKEN, Chief Judge, RILEY and SMITH, Circuit Judges.
                              ___________

RILEY, Circuit Judge.

       Fidel Solorio-Tafolla (Solorio-Tafolla) appeals his conviction for conspiracy
to distribute and possession with the intent to distribute methamphetamine in
violation of 18 U.S.C. § 2 and 21 U.S.C. §§ 841(a)(1), (b)(1) and 846 (2000).
Solorio-Tafolla argues the district court1 erred by admitting opinion testimony from
a police detective regarding drug trafficking, without satisfying the Daubert standard


      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
for expert testimony. The district court did not err in finding the detective’s
testimony reliable and relevant. We affirm.

       During Solorio-Tafolla’s jury trial, Detective Sergeant Michael Garnett
(Detective Garnett), a twenty-eight year law enforcement veteran, testified for the
prosecution. Detective Garnett testified about various aspects of drug trafficking,
including (1) the price of drugs in drug trafficking; (2) drug quantities obtained for
personal use, as opposed to trafficking; (3) drug conspiracies and roles of drug
traffickers; (4) how to manufacture methamphetamine; (5) drug investigation and
wiretap operations; and (6) the lack of fingerprint evidence on packaging. Although
Solorio-Tafolla objected during the trial to portions of Detective Garnett’s testimony
based on relevance and foundation, Solorio-Tafolla failed to object in the district
court to the detective’s status as an expert witness under Daubert v. Merrell Dow
Pharm., Inc., 509 U.S. 579, 589, 595 (1993), and Kumho Tire Co. v. Carmichael, 526
U.S. 137, 147, 149-51 (1999). Therefore, we review Solorio-Tafolla’s Daubert claim
for plain error. See United States v. Olano, 507 U.S. 725, 731-32 (1993); United
States v. Kempis-Bonola, 287 F.3d 699, 701 (8th Cir. 2002).

        “There is no requirement that the District Court always hold a Daubert hearing
prior to qualifying an expert witness under Federal Rule of Evidence 702.” United
States v. Evans, 272 F.3d 1069, 1094 (8th Cir. 2001) (finding no abuse where officer
testified about the operation of prostitution rings based on his education, training, and
experience). “Federal Rule of Evidence 702 permits a district court to allow the
testimony of a witness whose knowledge, skill, training, experience or education will
assist a trier of fact in understanding an area involving specialized subject matter.”
United States v. Molina, 172 F.3d 1048, 1056 (8th Cir. 1999). It is well within the
discretion of a district court “to allow law enforcement officials to testify as experts
concerning the modus operandi of drug dealers in areas concerning activities which
are not something with which most jurors are familiar.” Id. (citation omitted). Even
so, under Daubert and Rule 403 of the Federal Rules of Evidence, the probative value

                                          -2-
of the expert testimony must not be substantially outweighed by the danger of unfair
prejudice, confusion of issues, or misleading the jury. Daubert, 509 U.S. at 595.

       Detective Garnett had been employed by the Lincoln Police Department for 28
years and was assigned to the narcotics unit for the last 20 years. His assignment
included the supervision of plain-clothed investigators, and he assisted in
investigations, interviewing suspects and witnesses, conducting surveillance and
serving search warrants. Detective Garnett had received specialized training from the
Drug Enforcement Administration on multiple occasions, as well as from the National
District Attorneys Association. Detective Garnett had been involved in thousands of
investigations of controlled substances. He personally purchased drugs as a
undercover agent, supervised other officers purchasing drugs as undercover buys, and
supervised cooperating individuals making controlled delivery of illegal drugs.
Detective Garnett had previously testified as an expert witness eleven or twelve times
in federal court and five or six times in Nebraska state court.

       Detective Garnett testified he was familiar with how controlled substances,
including methamphetamine, are distributed. Without objection from Solorio-Tafolla,
Detective Garnett described drug trafficking based on his training and experience.
Solorio-Tafolla objected to Detective Garnett’s testimony regarding investigation
procedures, particularly wiretaps, on the basis of relevancy, since a wiretap was not
involved in this case. However, the district court overruled the relevancy objection
when the government pointed out defense counsel was arguing the government
performed its drug investigation poorly. The district court also overruled a relevancy
objection to the detective explaining how methamphetamine is manufactured. On
cross-examination, Solorio-Tafolla’s counsel questioned Detective Garnett about
certain aspects of drug trafficking.

      After reviewing Detective Garnett’s testimony, we conclude the district court
did not plainly err in admitting the expert testimony, because, on balance, the

                                         -3-
probative value of the expert testimony was not substantially outweighed by any
possible unfair prejudice. Therefore, we affirm.

      A true copy.

            Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -4-